department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division feb u i l xxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxx legend taxpayer a xxxxxxxxxxxxxxxxxxxx individual b xxxxxxxxxxxxxxxxxxxx plan x xxxxxxxxxxxxxxxxxxxx company n xxxxxxxxxxxxxxxxxxxx amount a amount b amount c dear xxxxxxxxx xxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxxx this is in response to a letter dated june as supplemented by correspondence dated date and august submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code the following facts and presentations have been submitted under penalty of perjury in support of the ruling requested 20j420026 taxpayer a represents that on date he received a distribution from plan x totaling amount a of which amount b was a required_minimum_distribution rmd for the taxable_year and amount c was due to a miscalculation by his financial advisor taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_402 of the code was due to the mistake made by his financial advisor individual b of company n in early taxpayer a met with individual b to ascertain taxpayer a's required_minimum_distribution from plan x and taxpayer a's individual_retirement_account with company n individual b calculated taxpayer a's required_minimum_distribution to be amount a from plan x taxpayer a relied on this advice and took a distribution from plan x totaling amount a in date individual b realized that he had made an error in calculating the required_minimum_distribution from plan x taxpayer a was then told on november that amount b not amount a should have been distributed from plan x upon learning of the error taxpayer a returned amount c to plan x on date documentation submitted shows that individual b acknowledged that he incorrectly calculated the required_minimum_distribution from plan x and he did not realize the error and did not notify taxpayer a until date which was after the expiration of the 60-day rollover period based on the above facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount c sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be included in gross_income for the taxable_year in which paid sec_402 states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan sec_402 of the code provides that an eligible_rollover_distribution shall not include any distribution to the extent such distribution is required under sec_401 a of the code atd1420026 sec_402 b of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code revproc_2003_16 2003_4_irb_359 january provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover was due to a mistake made by his financial advisor individual b of company n therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount c from plan x provided all other requirements of sec_402 of the code except the 60-day requirement were met with respect to the contribution of amount c to plan x on june such contribution will be considered a rollover_contribution within the meaning of sec_402 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 a of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_611 k of the code provides that it may not be used or cited as precedent a copy of this letter is being sent to your authorized representative pursuant to a power_of_attorney on file in this office 2g1420026 if you wish to inquire about this ruling please contact xxxxxxxxxxxxxxxxxxxxx se t ep ra t3 at xxxxxxxxxxxxxxxx sincerely yours -- t'v't'- - c ura b warshawsky manager employee_plans technical group ' enclosures deleted copy of letter_ruling notice of intention to disclose cc xxxxxxxxxxxxxxxxxxxx
